Title: Mary Smith Cranch to Abigail Adams, 2 November 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            Dear Sister
            Quincy November 2d 1797.
          
          I last monday receiv’d your Letter of the 22d of october it was a long time coming. I wrote to you as soon as I thought you had arriv’d at your Daughters you have receiv’d a Letter from me & sister Peabody too I hope. I shall write, always about mrs Smiths little Boys when I can get any news from them. Willm Shaw did not go home this vacation but stay’d at cambridge to study I have not heard a word since Sisters Letter to you I had one at the Same time. I Should have heard if they had not been well. they could not have better care taken of them if they were with their mother & for her I really feel distress’d. tis dreadful to be left in such a state of suspence but it may be necessuty that obliges the Colln. to do it & it may be as distressing to him as to her I am glad you are with her she never felt the want of you So much. would She not suffer less to come here & go into your House than to go on with you to Philadelphia. tis true she needs the Soothings of her good mama, but the reterment she would find here would be more agreable to her feelings than the publick appearence She will be oblig’d to make with you. I would be every thing to her that a kind aunt coud be & She would have charming neighbours & be among those Friends who know that She had no hand in producing the difficulties She suffers—but you can judge better than I
          I have had a Letter from washington which has given me great trouble mrs Cranch & her willm. have both been very sick She has not been well since miss Elliot left her. a slow fever with great relaxation of Body. She has griev’d herself almost to death. the troubles of her Family & the confinement of her Brother has sunk her spirits & injur’d her health to a great degree their own perplexities the return of her neice & the absence of her Husband joind to her fears that her Parents would Suffer real want had So taken hold of her mind that when my Son return’d from Philadelphia he found her very ill. I am very much alarm’d about her. She has lost her appetite her flesh & her Spirits & is very weak & has a great fat baby to nurse & tend— will is cutting his teeth & is cross & sick too— tis dreadful to have our children so far from us when they are sick that we cannot afford them any assistance. I write to her every week & comfort her all I can. I hope I have remov’d Some of her fears & aprehensions her Parents have broke up housekeeping & are gone

to spend the winter with Coll. Pope at Bedford he is going to put mr Greenleaf into some business which will make him easy & mrs Bell has taken a house at charlestown & is going to open a Schoole & keep Boarders. what will be the event of all these things I know not— but tis a Sober reverse of fortune— they bear it with great chearfulness & pious resignation— I was at Boston on Saturday mrs Greenleaf & her baby were well it grows finely & is very quiet mrs welsh had a bad sore throat & was very Sick I thought
          yesterday there was a Splendid ordination at Milton mr & mrs Smith & Cousen Betsy were there & half Boston besides. We were invited but did not go. I do not love Such a croud— mr & mrs Norton were there— I wish we may ever be as united here— we have given mr whitman a Call & made him a very handsome offer one which he would willingly accept—if there were not so many oppos’d to his Settling. I will not say who dislikes him for I do not believe they do: mr Black & wife really do—& Stand at the head of the opposition—but at the Same time Say they will always be Friendly to him—but that is not enough for mr whitman. he is fully sensible of mr Blacks worth & very highly esteems him & has been treatdd so handsomly by him that he should feel mesirable unless he can render himself acceptable to him as a preacher mrs whitman has been with us almost a week. She is a charming woman She is every thing we could wish for a minister. She is a Spritily Sensible affable industerous little woman. you would love her very much. She has been with him part of her time at Boston, since Saturday with mrs Beal & me. we all drank Tea & spent the evening of monday with mr & mrs Black mr Cranch too for a wonder we were there till half after ten & a very pleasent evening we had Capn. Beal’s Family & your Brother Adams were of the Party— Cousen Betsy is goi[ng] to spend a week with mrs whitman a week or two hence when we voted to give mr w a call he had the votes of all present 52 but mr Black & mr Seth Spear. but we hear many grumble. those who were warm for mr Flint have not got over their disappointment & feel cross would not attend the meeting they had no objection to mr w. but would have nothing to do with the business. they do not consider what a disagreable Situation it places a candidate. his Happiness & his usefulness depends upon his being their choice, so far at least as to be willing to treat him in a Friendly manner I veryly think if m w accepts we Shall be very peacable with him & that he will be more like’d as he is more known— he improves upon acquaintance & then his wife!— every Body will love her—
          
          my paper is full before I have had half my chat out but the hour as well as paper reminds me that tis time to assure you of the unalterable affection of your Sister
          
            M Cranch
          
        
        
          Love where due. the coat is come
        
      